DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2021 is being considered by the examiner.
Drawings
The drawings were received on June 17, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichioka et al. (US Patent 9,002,165, hereinafter referred to as “Ichioka”). Ichioka anticipates claims:
1. An optical waveguide device (optical modulator 10 is interpreted as the optical waveguide device, see figure 1) comprising: 
an intermediate layer (liquid crystal polymer substrate 12 and optical waveguide substrate 11 are interpreted together as the intermediate layer), 
a thin-film LN layer (optical waveguides 15-1 and 15-2 are interpreted as the thin-film LN layer, formed in layer 11) including X-cut lithium niobate (see column 5, lines 30-31), and 
a buffer layer stacked on a substrate (adhesive layer 14 is interpreted as the buffer layer); 
an optical waveguide (15-1 and 15-2 are waveguides formed in the thin-film LN layer) formed in the thin-film LN layer; and 
an electrode (electrodes 16, 17-1 and 17-2 are interpreted as the electrodes) for driving, 
wherein the intermediate layer is formed by an upper first intermediate layer (11) and a lower second intermediate layer (12), the second intermediate layer having a permittivity that is smaller than a permittivity of the first intermediate layer (column 5, lines 3-12).
16. The optical waveguide device according to claim 1, wherein a bottom of the electrode is provided at a position lower than is a position of a surface of the buffer layer (see figure 1; this limitation is met when the device is viewed upside down).
17. The optical waveguide device according to claim 1, wherein a bottom of the electrode is provided on a step of a predetermined depth position in the buffer layer (any portion of the buffer layer can be interpreted as a step of a predetermined depth; the entirety of the electrode is interpreted as being “on” every other element of the device).
18. The optical waveguide device according to claim 1, wherein a bottom of the electrode is provided on a step of the thin-film LN layer (any portion of the thin-film LN layer is interpreted as a step of the layer; the entirety of the electrode is interpreted as being “on” every other element of the device).
19. The optical waveguide device according to claim 1, wherein a bottom of the electrode is provided on a step of the first intermediate layer (any portion of the first intermediate layer can be interpreted as a step; the entirety of the electrode is interpreted as being “on” every other element of the device).
20. The optical waveguide device according to claim 1, wherein a bottom of the electrode is provided on a step of the second intermediate layer (any portion of the second intermediate layer can be interpreted as a step of the layer; the entirety of the electrode is interpreted as being “on” ever other element of the device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichioka, as previously applied to claim 1.
With respect to claims 2-15, Ichioka anticipates claim 1 as previously stated. Ichioka is silent to the materials as required in claims 2-15. However, each of the materials included in claims 2-15 are known materials. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ichioka device to include any of the known materials of claims 2-15, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874